            Case 2:19-cv-03285-JS Document 53 Filed 07/23/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HMC INCORPORATED and
 KARA DIPIETRO,

                        Plaintiffs,

                v.                                  Civil Action No. 19-cv-03285-JS

 COMPLETE BUSINESS SOLUTIONS
 GROUP, INC. d/b/a PAR FUNDING and
 FAST ADVANCE FUNDING, INC.,

                        Defendants.


    DEFENDANTS COMPLETE BUSINESS SOLUTIONS GROUP, INC. AND FAST
    ADVANCE FUNDING, INC.’S MOTION TO FILE DOCUMENT UNDER SEAL

       Defendant Complete Business Solutions Group, Inc. d/b/a Par Funding and Fast Advance

Funding, Inc. (collectively, “Defendants”), by and through their attorneys Fox Rothschild LLP,

hereby file this motion seeking leave to file Exhibit “100” to their Motion for Summary Judgment

under seal, and in support thereof aver:

       1.      The parties in this case previously executed an agreed-upon Protective Order,

which was entered by the Court on February 26, 2020. See ECF Nos. 32, 34.

       2.      The Protective Order provided in relevant part that information marked as

“Confidential” may only be disclosed to certain, non-public parties, and that any party seeking to

file a document under seal may move the Court for such relief. See ECF No. 34, at ¶¶ 4-13, 22.

       3.      In connection with their contemporaneously-filed Motion for Summary Judgment,

Defendants seek to submit Exhibit “100,” a spreadsheet produced in discovery as

CBSG(HMC)0024482. This Exhibit was generated by Defendants’ accounting department, and

sets forth a summary of all of Defendants’ transactions with Plaintiff HMC Incorporated (“HMC”).


                                                1
            Case 2:19-cv-03285-JS Document 53 Filed 07/23/20 Page 2 of 5




Defendants produced this document marked as “Confidential” in accordance with the parties’

Protective Order. See ECF No. 34, at ¶ 4.

       4.      Because of the sensitive nature of the information contained therein, the Defendants

herein move to file it under seal.

       5.      Pursuant to Federal Rule of Civil Procedure 5.2(d), the Court “may order that a

filing be made under seal without redaction.”

       6.      Local Rule 5.1.5(a) states, “A document in a civil action may be filed under seal

only if: (1) the civil action is brought pursuant to a federal statute that prescribes the sealing of

the record or of certain specific documents; or (2) the Court orders the document sealed.”

       7.      Courts in the Third Circuit apply a balancing test to determine whether there is good

cause for sealing, consisting of the following factors: “(1) the interest in privacy of the party

seeking protection; (2) whether the information is being sought for a legitimate purpose or an

improper purpose; (3) the prevention of embarrassment, and whether that embarrassment would

be particularly serious; (4) whether the information sought is important to public health and safety;

(5) whether sharing of the information among litigants would promote fairness and efficiency; (6)

whether the party benefitting from the order of confidentiality is a public entity or official; and (7)

whether the case involves issues important to the public.” Byars v. Sch. Dist. of Philadelphia, No.

12-121, 2015 WL 500165, at *2 (E.D. Pa. Feb. 5, 2015) (quoting Arnold v. Pennsylvania, Dep't of

Transp., 477 F.3d 105, 108 (3d Cir. 2007)); Huertas v. Transunion, LLC, No. 08-2009, 2008 WL

11406148, at *1 (D.N.J. Sept. 5, 2008) (granting motion to seal); Crum & Crum Enterprises, Inc.

v. NDC of California, L.P., No. 09-145 RBK, 2011 WL 886356, at *3 (D. Del. Mar. 10, 2011)

(same). The vast majority of these factors inure in favor of sealing.




                                                  2
              Case 2:19-cv-03285-JS Document 53 Filed 07/23/20 Page 3 of 5




        8.       The accounting of Defendants’ transactions with HMC exclusively concern

agreements and payments between private entities and does not concern public health or public

safety, nor does its sealing benefit public entities and officials. Moreover, there is also no concern

with fairness and efficiency as a result of a sealing order, as all parties to the case have access to

the spreadsheet. Sealing is merely intended to prevent disclosure of private financial terms between

private businesses, confidential and proprietary information that need not be disclosed to the

public. Courts have sealed similar documents. See, e.g., Goldenberg v. Indel, Inc., No. 09-5202 ,

2012 WL 15909, at *3 (D.N.J. Jan. 3, 2012) (granting motion to seal exhibits where “the nature of

the exhibits sought to be sealed are business agreements which contain commercially sensitive and

proprietary non-public business information, [and] confidential financial information,” including

“financial spreadsheets showing calculations of payments made” among entities).

        9.       Additionally, as set forth above, the parties in this case have executed a Protective

Order governing and prohibiting the disclosure of confidential materials, and the parties previously

agreed and set forth therein that such information was to remain confidential and not be disclosed

to the public.

        10.      Contemporaneous with Defendants’ filing of this Motion and their Motion for

Summary Judgment, Defendants will provide the Court and counsel for Plaintiffs a copy of this

document.

        11.      Due to the brief nature of this Motion, Defendants are not submitting a brief

herewith.

        12.      For these reasons, it is respectfully requested that the Court grant the motion for

leave to file document under seal.




                                                   3
          Case 2:19-cv-03285-JS Document 53 Filed 07/23/20 Page 4 of 5




       WHEREFORE, Defendants respectfully request that the Court grant its Motion and permit

Defendants to file the aforementioned document under seal as Exhibit “100” in connection with

their Motion for Summary Judgment.

Dated: July 23, 2020                              Respectfully submitted:

                                                  FOX ROTHSCHILD LLP

                                                  By: /s/ Brett A. Berman
                                                  Brett A. Berman
                                                  2000 Market Street, 20th Floor
                                                  Philadelphia, PA 19103-3222
                                                  Telephone: (215) 299-2842
                                                  Fax: (215) 299-2150
                                                  bberman@foxrothschild.com

                                                  Jonathan D. Christman
                                                  10 Sentry Parkway
                                                  Suite 200, P.O. Box 3001
                                                  Blue Bell, PA 19422
                                                  Telephone: (610) 397-6500
                                                  Fax: (610) 397-0450
                                                  jchristman@foxrothschild.com

                                                  Attorneys for Defendants Complete Business
                                                  Solutions Group, Inc. d/b/a Par Funding
                                                  and Fast Advance Funding, Inc.




                                             4
          Case 2:19-cv-03285-JS Document 53 Filed 07/23/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Brett A. Berman, hereby certify that, on this date, I caused the foregoing document to be

filed electronically with this Court, where it is available for viewing and downloading from the

Court’s ECF system, and that such electronic filing automatically generates a Notice of Electronic

Filing constituting service of the filed document, upon the following:

                                        Shane R. Heskin
                                       William H. Fedullo
                                 WHITE AND WILLIAMS LLP
                                       1650 Market Street
                                  One Liberty Place, Suite 1800
                                  Philadelphia, PA 19103-7395
                                 heskins@whiteandwilliams.com
                                fedullow@whiteandwilliams.com

                 Attorneys for Plaintiffs HMC Incorporated and Kara DiPietro


                                                     By: /s/ Brett A. Berman
                                                             Brett A. Berman

Dated: July 23, 2020
